Name: Commission Regulation (EEC) No 3601/82 of 21 December 1982 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 82 Official Journal of the European Communities No ~L 376/11 COMMISSION REGULATION (EEC) No 3601/82 of 21 December 1982 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products to the Commission, it should be regarded as a single Member State ; Whereas, in the sugar sector, Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ^ includes a quota arrangement with full financing by the producers themselves of the cost of disposal of sugar surpluses ; whereas this arrangement can be properly administered only if information is available on all relevant points and in particular on trade in the products referred to in Article 1 ( 1 ) (d) of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) N6 1451 /82 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations establishing a common organi ­ zation of the markets in respect of agricultural products, Whereas Community rules relating to various sectors covered by the common organization of agricultural markets require the Member States to send the Commission the information necessary for implemen ­ ting the common agricultural policy ; Whereas, in order to simplify administration, a uniform procedure for the collection and transmission of data relating to imports and exports should be introduced ; Whereas Commission Regulation (EEC) No 1188/77 of 3 June 1977 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products (3), as last amended by Regulation (EEC) No 3283/81 (4), has been amended several times ; whereas in the interests of clarity and administrative efficiency, that Regulation should be consolidated ; Whereas for certain products in the fruit and vegetable sector it is advisable to follow regularly and quickly the changes in importations from non-member coun ­ tries ; Whereas certain definitions laid down in Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statis ­ tics of trade between the Member States (*) should be used for this Regulation ; Whereas the Belgo-Luxembourg Economic Union (BLEU) is considered as a single territory for statistical purposes ; whereas for the purpose of communications 1 . In respect of each month of the calendar year Member States shall, not later than four weeks thereafter, communicate to the Commission the following particulars : A. Trade with non-member countries : (a) for all the products referred to in Annex I, except point XIV. Fruit and vegetables : the quantities ; and (b) for products mentioned under I. Pigmeat, II . Beef and veal, III . Eggs and poultry, VII . Seed, VIII . Hops, and XII . Sheepmeat and goatmeat, in Annex I : the statistical value, broken down according to the harmonized nomen ­ clature for external trade statistics of the Commu ­ nity and statistics of trade between Member States (NIMEXE). Imports shall be broken down by country of origin and exports by country of destination . B. Imports from non-member countries of products mentioned under XIV. Fruit and vegetables in Annex I : the quantities and the statistical value, broken down according to the NIMEXE nomen ­ clature and by country of origin. (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . 3 OJ No L 138 , 4 . 6 . 1977, p . 12. (4) OJ No L 331 , 19 . 11 . 1981 , p . 25 . 0 OJ No L 183, 14. 7. 1975, p . 3 . Is) OJ No L 177, 1 . 7. 1981 , p . 4. No L 376/ 12 Official Journal of the European Communities 31 . 12. 82 C. Intra-Community trade in products coming under Article 9 (2) of the Treaty : (a) for the products mentioned under : subheadings 01.05 A and 04.05 A I (a) of the Common Customs Tariff and mentioned under 'III . Eggs and poultry' in Annex I, the unit value shall be shown per 1 000 items . 4. The particulars referred to in paragraphs 1 , 2 and 3 shall be communicated in accordance with the model layout shown in Annex III . They shall be broken down into the sectors shown in Annex I. I. Pigmeat, II . Beef and veal, III . Eggs and poultry, VII . Seed, 5 . For the purpose of this Regulation : (a) the terms 'country of origin , 'country of consign ­ ment', 'country of destination' and 'statistical value' shall have the meaning of the corresponding terms as defined in Articles 9, 10 , 12 and 17 of Regula ­ tion (EEC) No 1736/75 ; (b) ' 10-day period' shall be taken to mean :  from the first to the 1 0th day of each month,  from the 1 1 th to the 20th day of each month,  from the 21st to the last day of each month ; (c) 'quantities' shall be taken to mean the net weight and supplementary units as defined in Articles 15 ( 1 ) and 16 respectively of Regulation (EEC) No 1736/75 . Article 2 VIII . Hops, and XII . Sheepmeat and goatmeat, in Annex I : the quantities and the statistical value ; (b) for products mentioned under V. Cereals and rice, and IX. Sugar, iri Annex I : the quantities, broken down according to the NIMEXE nomen ­ clature and by Member State of shipment, in the case of imports and by country of destination , in the case of exports . 2. In respect of each 10-day period, Member States shall , not later than 15 days thereafter, communicate to the Commission the following particulars : (a) for products mentioned under I. Pigmeat, II . Beef and veal , III . Eggs and poultry, and XII. Sheepmeat and goatmeat, in Annex I, imported from non ­ member countries : the quantities and the statis ­ tical value ; (b) for products mentioned under I. Pigmeat, and III . Eggs and poultry, in Annex I, exported to non ­ member countries : the quantities and the statis ­ tical value ; (c) for products mentioned under XIII . Raw tobacco, in Annex I, imported from non-member coun ­ tries : the quantities, broken down according to the NIMEXE nomencla ­ ture. Imports shall be broken down by country of origin and exports by country of destination. 3 . The following particulars shall also be communi ­ cated : A. The total import or export trade for each NIMEXE code, or, where appropriate, each tariff subheading of the Common Customs Tariff, during the reference period, subdivided into : 1 . In respect of each 10-day period Member States shall , not later than 15 days thereafter, during the period from 1 March until 31 August each year, communicate to the Commission particulars of the quantities of the products mentioned in Annex II 'Edible fruit' imported from non-member countries, broken down according to the NIMEXE nomenclature and by country of origin . 2 . Article 1 (4) and (5) shall apply in respect of the communication of the particulars referred to in para ­ graph 1 . Article 3 For the purposes of this Regulation, the Belgo ­ Luxembourg Economic Union (BLEU) shall be consi ­ dered as a single Member State . Article 4  intra-Community trade, and  trade with non-member countries . B. As regards the monthly communications, the parti ­ culars required by paragraph 1 and point A of this paragraph, cumulatively for the calendar year. C. In respect of those products for which the statis ­ tical value is communicated, the unit value per 100 kilograms for each item required by paragraphs 1 and 2 and points A and B of this paragraph . However, in respect of products classified under Regulation (EEC) No 1188/77 is hereby repealed . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1983 . 31 . 12. 82 Official Journal of the European Communities No L 376/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Commission Poul DALSAGER Member of the Commission No L 376/ 14 Official Journal of the European Communities 31 . 12. 82 ANNEX I I. Pigmeat CCT heading No Description ex 01.03 Live swine : A. Domestic species : II. Other (than pure-bred breeding animals) ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03, or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine B. Offals : II . Other (than for the manufacture of pharmaceutical products) : c) Of domestic swine ex 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Back-fat B. Pig fat, other than that falling within subheading A ex 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine ex 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat 16.01 Sausages and the like, of meat, meat offal or animal blood ex 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other (than goose or duck liver) B. Other : III . Other (than poultry, game or rabbit meat or offal) : a) Containing meat or offals of domestic swine II . Beef and veal CCT heading No Description ex 01.02 Live animals of the bovine species : A. Domestic species : II. Other 31 . 12. 82 Official Journal of the European Communities No L 376/15 CCT heading No Description ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : II . Of bovine animals B. Offals : II . Other (than for the manufacture of pharmaceutical products) : b) Of bovine animals ex 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : C. Other (than of domestic swine and certain horsemeat) : I. Of bovine animals ex 15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats : B. Other (than for certain industrial uses) : I. Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including 'premier jus') obtained from those fats ex 16.02 Other prepared or preserved meat or meat offal : B III b) 1 . Containing bovine meat or offals other than those containing meat or offals of domestic swine III . Eggs and poultry CCT heading No Description 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen ex 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : C. Poultry fat ex 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other (than eggs for hatching) B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption ex 16.02 Other prepared or preserved meat or meat offal : B. Other (than liver) : I. Poultrymeat or offal ex 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : II. Other (unfit or rendered unfit for human consumption) : a) Ovalbumin and lactalbumin No L 376/ 16 Official Journal of the European Communities 31 . 12. 82 IV. Milk and milk products CCT heading No Description 04.01 Milk and cream, fresh, not concentrated or sweetened 04.02 Milk and cream, preserved, concentrated or sweetened 04.03 Butter 04.04 Cheese and curd ex 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey (whether or not mixed with natural honey) ; caramel : A. Lactose and lactose syrup : II . Other (than that containing, in the dry state, 99 % or more by weight of the pure product) ex 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : I. Lactose syrups ex 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup : a) Containing no starch or containing 10 % or less by weight of starch : 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4. Containing not less than 75 % by weight of milk products b) Containing more than 10 % but not more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products c) Containing more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products II . Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products V. Cereals and rice CCT heading No Description 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes B. Other 31 . 12. 82 Official Journal of the European Communities No L 376/ 17 CCT heading No Description ex 10.01 Wheat and mesiin : B. Other (than spelt for sowing) 10.03 Barley ex 10.05 Maize : B. Other (than hybrid for sowing) ex 10.06 Rice : B. Other (than for sowing) ex 10.07 Buckwheat, millet, canary seed and grain sorghum ; other cereals : C. Grain sorghum ex 11.01 Cereal flours : A. Wheat or mesiin flour ex 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured ex 11.07 Malts, roasted or not : A. Unroasted : II . Other (than obtained from wheat) : b) Not elsewhere specified ex 17.02 Other sugars, in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : B. Glucose and glucose syrup ; maltodextrine and maltodextrine syrup ex 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals ex 23.03 Beet pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : I. Exceeding 40 % by weight II. Not exceeding 40 % by weight B. Other : II . Other ex 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : A. Acorns, horse-chestnuts and pomace or marc of fruit : II . Other No L 376/ 18 Official Journal of the European Communities 31 . 12. 82 VI. Oils and fats (') CCT heading No Description ex 12.01 Oil seeds and oleaginous fruit, whole or broken : ex B. Other (than for sowing) : (IV) Soya beans (VII) Colza and rape seed (XI) Sunflower seed ex 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils : ex B. Other (than oil-cake and other residues resulting from the extraction of olive oil) : (VI) Of soya beans (VIII) Of colza or rape seeds (IX) Of sunflower seeds (') For subdivisions in parentheses refer to NIMEXE. VII . Seeds CCT heading No Description ex 10.05 Maize : A. Hybrid, for sowing ex 12.01 Oil seeds and oleaginous fruit, whole or broken : A. For sowing ex 12.03 Seeds, fruit and spores, of a kind used for sowing : C. Grass and other herbage seeds VIII . Hops CCT heading No Description 12.06 Hop cones and lupulin ex 13.03 Vegetables saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : VI. Of hops 31 . 12. 82 Official Journal of the European Communities No L 376/ 19 IX. Sugar CCT heading No Description 17.01 Beet sugar and cane sugar, solid ex 17.02 Other sugars, in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : C. Maple sugar and syrup D. Other sugars and syrups E. Artificial honey, whether or not mixed with natural honey F. Caramel : I. Containing 50 % or more by weight of sucrose in the dry matter 17.03 Molasses ex 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose syrups IV. Other than lactose, glucose, maltodextrine or isoglucose X. Flax and hemp (l) CCT heading No Description ex 54.01 Flax ; raw or processed but not spun : flax tow and waste (including pulled or garnetted rags) : (B) Broken (C) Scutched flax (D) Hackled (combined) or otherwise processed (E) Flax tow (F) Flax waste, including pulled or garnetted rags (') For subdivisions in parentheses refer to NIMEXE. XI. Other cereal substitutes (') CCT heading No Description ex 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of olive oils : B. Other : (I) Of germ of maize ex 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : B. Other (than acorns, horse-chestnuts and pomace or marc of fruit) (') For subdivisions in parentheses refer to NIMEXE. No L 376/20 Official Journal of the European Communities 31 . 12. 82 XII. Sheepmeat and goatmeat CCT heading No Description ex 01.04 Live sheep and goats : B. Other (than pure-bred breeding animals) : I. Sheep II . Goats ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV. Of sheep or goats ex 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : C. Other (than of domestic swine and certain horsemeats) : II . Of sheep and goats ex 15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus*) obtained from those unrendered fats : B. Other (than those intended for industrial uses) : II . Unrendered fats of sheep or goats ; rendered or solvent-extracted fats (inclu ­ ding 'premier jus") obtained from those fats ex 16.02 Other prepared or preserved meat or meat offal : B III b) 2 aa) Of sheep or goats XIII . Raw tobacco CCT heading No Description 24.01 Unmanufactured tobacco ; tobacco refuse XIV. Fruit and vegetables (') CCT heading No Description ex 07.02 Vegetables (whether or not cooked), preserved by freezing : B. Other : (I) Deep-frozen peas (II) Deep-frozen beans (III) Deep-frozen mushrooms ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : C. Onions D. Cucumbers and gherkins (') For subdivisions in parentheses refer to NIMEXE. 31 . 12. 82 Official Journal of the European Communities No L 376/21 CCT heading No Description ex 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions B. Other (than onions) : (I) Mushrooms and truffles ex 08.04 Grapes, fresh or dried : B. Dried ex 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries, raspberries and black currants : (I) Deep-frozen black currants ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : B. Cucumbers and gherkins ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : D. Asparagus ex 20.05 Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, being cooked prepara ­ tions, whether or not containing adaed sugar : C. Other (than chestnut purÃ ©e and paste and jams and marmalades of citrus fruit) : I. With a sugar content exceeding 30 % by weight : b) Other : (I) Strawberry jam (II) Raspberry jam (') For subdivisions in parentheses refer to NIMEXE. ANNEX II Edible fruit CCT heading No Description ex 08.06 Apples, pears and quinces, fresh : A. Apples : II. Other No L 376/22 Official Journal of the European Communities 31 . 12. 82 ANNEX III Monthly / 10 day (') report on imports and exports of certain agricultural products From : (Member State) Period : (day)(2) (month) (year) Sector : Sent : (date) NIMEXE code or CCT reference (3) Country code (4) IMPORTS EXPORTS Reference period Cumulative Ã ) Reference period Cumulative Ã ) Quantities Statisticalvalue Q Unit value per 100 kg/ items 0 Quantities Statistical value i5) Unit value per 100 kg/ items ( ®) Quantities Statisticalvalue Q Unit value per 1 00 kg/ items (*) Quantities Statisticalvalue i5) Unit value per 100 kg/ items 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 A. Trade Total for &lt; B. Trade Total for Total for between ! ach code : with thirt :ach code \ + B (for Member I countr: each coc States es le): Notes : (') Delete as appropriate . (2) Only for use on 10-day reports . (3) Reports should be in NIMEXE code order and in country code order within each NIMEXE code. CCT reference is to be used only where data are given for subdivisions of NIMEXE positions . (4) NCP code number for countries of origin, provenance or destination . (^) Indicate currency in words at head of column . (6) Only for use where statistical value is required. (^ Indicate for monthly report the cumulative information for the calendar year.